     Case 1:18-cv-01880-EGB Document 37 Filed 01/09/19 Page 1 of 1




        In the United States Court of Federal Claims
                                No. 18-1880C
                           (Filed: January 9, 2019)

**************************

ORACLE AMERICA, INC.,

                     Plaintiff,

v.

THE UNITED STATES,

                     Defendant,

and

AMAZON WEB SERVICES, INC.,

                     Intervenor.

**************************

                                   ORDER

        On January 7, 2019, a non-party submitted an untitled document.
Because there is no provision in the Rules of the United States Court of
Federal Claims or a court order for this filing, the court directs the clerk to
return this document to the non-party unfiled.


                                           s/Eric G. Bruggink
                                           ERIC G. BRUGGINK
                                           Senior Judge
